Citation Nr: 0907853	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-00 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II due to exposure to herbicide agents,  including Agent 
Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1962 to August 1966.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This claim was subject to a temporary stay on all cases 
affected by the decision issued by the U.S. Court of Appeals 
for Veterans Claims in Haas v. Nicholson, 20 Vet.App. 257 
(2006), as this claim involved a claim of service connection 
based on exposure to herbicides in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off shore.  The stay was lifted on 
January 22, 2009.  See Chairman's Memorandum No. 01-09-03 
(January 22, 2009).  The Board's review of the Veteran's 
claim may now proceed.

In a statement of January 2009, the Veteran makes additional 
claims for service connection.  These matters are referred to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran is seeking to establish service connection for 
diabetes mellitus on a presumptive basis due to his alleged 
exposure to herbicide agents during active service.  He has 
submitted many of his private medical records; however, his 
file is still incomplete.  Evidence from Dr. J. Sarkhoch, 
M.D., and from the Lakeland Regional Medical Center 
(Hospital) are not in the claims folder.  This evidence must 
be obtained.  

Generally, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  See also Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Service connection can 
also be established on a presumptive basis for certain 
diseases associated with exposure during service to 
herbicides.  See 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 
3.309.  Diabetes mellitus is such a disease.  38 C.F.R. 
§3.309(e).  

A Veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.  Claims for 
presumptive service connection based on exposure to Agent 
Orange, in which the only evidence of such exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
in the waters off the shore of Vietnam, were delayed pending 
final determination of appellate actions in the case of Haas 
v. Peake.  In its May 2008 decision, the United States Court 
of Appeals for the Federal Circuit found that VA reasonably 
interpreted 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 
3.307(a)(6)(iii) as requiring the physical presence of a 
Veteran within the land borders of Vietnam (including inland 
waterways) during service, and that the receipt of the 
Vietnam Service Medal alone, does not establish service in 
Vietnam.  The United States Supreme Court, declined to review 
the case, and the decision of the Federal Circuit in Haas v. 
Peake is now final.  If the Veteran has any evidence that he 
was physically present within the land borders of Vietnam, he 
should be asked to present it.  

The Veteran has submitted additional information relevant to 
his claim which has not been reviewed by the RO and requires 
further action.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran and 
his representative VCAA-compliant notice 
specific to the claims remaining on 
appeal-service connection for diabetes 
mellitus, to include as due to herbicide 
exposure.  The RO's letter should include 
specific notice as to the type of evidence 
needed to substantiate his claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained by 
whom is met, the RO's letter to the Veteran 
should request that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to any claim 
on appeal that is not currently of record.  
The RO should invite the Veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  Ask 
the Veteran to submit any evidence he has 
to show that he was physically present 
within the land borders of Vietnam.  

The RO should also ensure that its letter 
meets the requirements of the decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)- particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The RO's 
letter should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period). 

2.  The RO/AMC should obtain and associate 
with the record the Veteran's current VA 
treatment records, as well as private 
records from J. Sarkhoch, M.D., and from 
the Lakeland Regional Medical Center 
(Hospital).  

3.  Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case 
(SSOC) and given a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

